                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         ROBERT LEE SMITH,
                                   8                                                        Case No. 11-cv-03062-EJD
                                                        Petitioner,
                                   9                                                        ORDER DENYING WITHOUT
                                                 v.                                         PREJUDICE PETITIONER’S
                                  10                                                        RENEWED MOTION TO FILE
                                         RONALD DAVIS,                                      AMENDED PETITION
                                  11
                                                        Respondent.                         Re: Dkt. Nos. 76
                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          On December 18, 2018, the Court denied without prejudice petitioner’s Motion To File

                                  15   Amended Petition And For Continued Stay on the grounds that petitioner failed to demonstrate

                                  16   that his new claims relate back to claims contained in his petition, as required by Mayle v. Felix,

                                  17   545 U.S. 644, 654 (2005). Petitioner subsequently filed a Renewed Motion To File Amended

                                  18   Petition, And Motion To Deem Claims Exhausted, Or, Alternatively, For Continued

                                  19   Stay/Abeyance. ECF Dkt. No. 76. Respondent filed an opposition on February 7, 2019.

                                  20   Petitioner filed a reply on February 14, 2019. For the reasons outlined below, petitioner’s motion

                                  21   is DENIED WITHOUT PREJUDICE to refiling once petitioner completes his exhaustion

                                  22   proceedings.

                                  23                                            BACKGROUND

                                  24          In 1993, a jury convicted petitioner of the first degree murders of Michelle Dorsey and

                                  25   James Martin, among other offenses, and found true the special circumstances that petitioner

                                  26   committed multiple murders and that each murder was committed in the course of a robbery.

                                  27
                                       Case No.: 11-cv-03062-EJD
                                  28   ORDER DENYING WITHOUT PREJUDICE PETITIONER’S RENEWED MOTION TO FILE
                                       AMENDED PETITION
                                                                        1
                                   1   Petitioner was sentenced to death. The Supreme Court of California affirmed his conviction and

                                   2   sentence. People v. Smith, 40 Cal. 4th 483 (2007).

                                   3            On June 6, 2006, petitioner filed his state petition for a writ of habeas corpus. The

                                   4   Supreme Court of California denied this petition on June 15, 2011. Following two grants of

                                   5   equitable tolling, petitioner filed a federal habeas petition on November 28, 2012, the last day of

                                   6   his one-year limitations period.1 ECF Dkt. No. 31. On September 11, 2013, the petition was

                                   7   stayed pending petitioner’s exhaustion of claims in state court. ECF Dkt. No. 52. Petitioner filed

                                   8   a state exhaustion petition on May 19, 2014. That petition remains pending before the California

                                   9   Supreme Court.

                                  10                                               LEGAL STANDARD

                                  11            A federal habeas petition “may be amended or supplemented as provided in the rules of

                                  12   procedure applicable to civil actions.” 28 U.S.C. § 2242. A party may amend a pleading once as a
Northern District of California
 United States District Court




                                  13   matter of course before a responsive pleading is served, and by leave of court or consent of the

                                  14   adverse party thereafter. Fed. Rule Civ. Proc. 15(a). Leave to amend “shall be freely given when

                                  15   justice so requires.” Id. In Foman v. Davis, 371 U.S. 178 (1962), the United States Supreme

                                  16   Court set forth factors courts should consider in deciding whether to grant leave to amend. They

                                  17   include undue delay, bad faith or dilatory motive on the part of the movant, prejudice to the

                                  18   opposing party by allowance of the amendment, and futility of the amendment. Id. at 182; see

                                  19   also Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1996). Amendment may be futile if the statute

                                  20   of limitations bars a cause of action. United States v. Pittman, 209 F.3d 314, 318-19 (4th Cir.

                                  21   2000).

                                  22            When proposed claims in an amendment are barred by the statute of limitations, Fed. Rule

                                  23   Civ. Proc. 15(c)(2) provides for the relation back of claims to the original pleading if the claims

                                  24   asserted in the amended pleading arise out of the conduct, transaction or occurrence set forth in the

                                  25

                                  26   1
                                        The Court’s Order granting equitable tolling a second time admonished petitioner to file future
                                  27   motions in a timely manner. ECF Dkt. No. 30.
                                       Case No.: 11-cv-03062-EJD
                                  28   ORDER DENYING WITHOUT PREJUDICE PETITIONER’S RENEWED MOTION TO FILE
                                       AMENDED PETITION
                                                                                        2
                                   1   original pleading. In Mayle v. Felix, 545 U.S. 644, 654 (2005), the United States Supreme Court

                                   2   held that “so long as the original and amended petitions state claims that are tied to a common core

                                   3   of operative facts, relation back will be in order.”

                                   4                                               DISCUSSION

                                   5          Petitioner seeks to amend his petition to include “additional materials and facts discovered

                                   6   in the exhaustion process.” ECF Dkt. No. 76 at 10. He argues that but for the fact that his case is

                                   7   stayed, he would have a right to file an amended petition without leave of court pursuant to Fed.

                                   8   R. Civ. Proc. 15(a)(1) because a responsive pleading has not yet been filed. Id. at 9. Given that

                                   9   his case is stayed however, petitioner must seek leave of court to file an amendment. Petitioner

                                  10   offers a chart of his proposed amendments that aims to “provide the Court and Respondent

                                  11   sufficient information to identify any aspects of claims in the Amended Petition which may

                                  12   present issues of lack of exhaustion or statute of limitations issues.” Id. at 8. Respondent opposes
Northern District of California
 United States District Court




                                  13   petitioner’s motion.

                                  14          Petitioner fails to demonstrate that temporarily lifting and re-imposing a stay at this time is

                                  15   warranted. He asserts because “California does not have a defined timeliness standard which

                                  16   applies to state habeas petitions”, it is not known whether his new claims will be deemed timely in

                                  17   state court. Id. at 18. Petitioner alleges that “there is a danger that any new matters in state court

                                  18   might be subject to preclusion unless an Amended Petition is filed.” Id. at 14. He seeks

                                  19   amendment now in order to preserve his ability to receive federal review of the merits of his

                                  20   claims. Petitioner’s arguments however, fail to overcome the fact that his new claims are already

                                  21   untimely in federal court. He filed his federal habeas petition on November 28, 2012, the last day

                                  22   of his limitations period. See ECF Dkt. Nos. 30 &31. He now seeks to amend his petition over

                                  23   six years later, in February 2019. Petitioner broadly asserts that his new allegations are not

                                  24   untimely based on principles of equitable tolling, statutory tolling and relation back. He asserts

                                  25   that as to each new claim, the impediment to timely presentation was “state court limitations on

                                  26   funding, limitations on discovery in state court, and the State suppressing evidence.” ECF Dkt.

                                  27
                                       Case No.: 11-cv-03062-EJD
                                  28   ORDER DENYING WITHOUT PREJUDICE PETITIONER’S RENEWED MOTION TO FILE
                                       AMENDED PETITION
                                                                        3
                                   1   No. 76 at 11, citing ECF Dkt. 68, exhibits 242 & 243 (attorney declarations, executed in 2014,

                                   2   describing state limits on funding and discovery). Finally, petitioner attributes all delay to “state

                                   3   actors”, including the “state court briefing” and adjudication process. ECF Dkt. No. 78 at 5. To

                                   4   the extent that petitioner blames the lack of state funding for the delayed presentation of his

                                   5   claims, it is not clear why the availability of federal funding during the preparation of his federal

                                   6   petition did not permit him to present all of his claims in a timely manner. Furthermore, to the

                                   7   extent that petitioner alleges that his new claims relate back to existing claims, his discussion of

                                   8   this issue is mostly comprised of a convoluted laundry list of revisions rather than a cogent

                                   9   discussion of any common core of operative fact between new and existing claims. See Mayle,

                                  10   545 U.S. at 654. Overall, petitioner’s perfunctory, conclusory allegations do not establish the

                                  11   timeliness of his claims or justify his delay in raising them.

                                  12                                                  CONCLUSION
Northern District of California
 United States District Court




                                  13          For the above-mentioned reason, petitioner’s motion is DENIED without prejudice to

                                  14   refiling once petitioner completes his exhaustion proceedings. The hearing scheduled for

                                  15   February 28, 2019 is vacated.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 26, 2019

                                  18                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 11-cv-03062-EJD
                                  28   ORDER DENYING WITHOUT PREJUDICE PETITIONER’S RENEWED MOTION TO FILE
                                       AMENDED PETITION
                                                                        4
